PER CURIAM.
William M. Phillips was denied the claimed right to use a railroad caboose upon his property by the Dade County Zoning Appeals Board. His petition for writ of cer-tiorari filed in the circuit court of Dade County was denied. Thereupon Mr. Phillips filed a petition for writ of certiorari in this court, praying that our writ be issued to the circuit court. We are presented! with a motion to dismiss the petition upon, the ground that a petition for certiorari will not lie to review the denial of a petition for certiorari. Upon hearing, the motion is granted.
Inasmuch as the proceeding in the circuit court was the original judicial review of an administrative decision, an appeal' would lie from the judgment of the circuit court. For this reason petition for writ of certiorari is not an appropriate remedy and! the petition must be dismissed upon authority of State v. Furen, Fla.1960, 118 So.2d 6; Wexler v. Ring, Fla.App.1961, 125 So.2d 883.
It is so ordered.